Title: To Thomas Jefferson from Edmund Bacon, 13 October 1808
From: Bacon, Edmund
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Monticello 13th Octor. 1808.
                  
                  I recieved yours of the 11th. which Coverd 360 Dollers. We finised the mill dam on 11th. we put a bundance of rock on it which I hope will prevent its mooving againe. (I had concludeed to cleane up our field and set my plows to work before we went in the Garden. the land would produce much better by plowing the land this fall. the winters frost would be a very Graite advantage to the produceing of the Land, but shall immediately pursuie your direction in Going about the Garden.) I am Glad to informn you your horse have Got well. I have rode him several times and he appears to be well. (I have not ingaged any corn yet as the price seems to be higher than I expected. from 10 shillings to 14. seems to be the price. corn is not as plenty as Genrally was suppose when you was heare. I shall ingage shortly I am Oblige to Trouble you Sir, so far as to try to Get 135 Dols. in the begining of November, as I am owing about that much money and had expected to of paid it without Troubleing you, but have Got Disappointed. The 35 Dols. is on Acct. of the articles braught from Ricd. by Johnson who I have paid). the old horse Fitch Partnir are very lame I dont think will ever be of much use   I dont recollect of nothing more but I am Sir your Ob St.
                  
                     E Bacon 
                     
                  
               